Citation Nr: 0638303	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  97-06 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for cervical 
radiculopathy/myelopathy of the right upper extremity as 
secondary to service-connected cervical spine disability.

2.  Entitlement to an increased evaluation for post-traumatic 
headaches, currently evaluated as 50 percent disabling.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Propriety of an initial rating for residuals of cervical 
spine injury with degenerative changes, rated as 20 percent 
prior to October 2, 2001, and from September 26, 2003, and as 
10 percent disabling from October 2, 2001 to September 26, 
2003.




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
February 1985 and had at least one period of inactive duty 
training (INACDUTRA), in September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
N. Little Rock, Arkansas.  

The issues of service connection for PTSD and of the 
propriety of the initial rating for residuals of cervical 
spine injury with degenerative changes are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran does not have cervical 
radiculopathy/myelopathy.

2.  The veteran is assigned the maximum schedular evaluation 
for her post-traumatic headaches under Diagnostic Code 8100, 
and the evidence does not reflect any other symptoms such as 
seizures or facial nerve paralysis.


3.  The service-connected post-traumatic headaches disability 
does not present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  


CONCLUSIONS OF LAW

1.  Cervical radiculopathy/myelopathy of the right upper 
extremity was not incurred in or aggravated by service and is 
not proximately due to or the result of, or aggravated by, a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

2.  The criteria for an evaluation in excess of 50 percent 
for post-traumatic headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.124a, Diagnostic Code 8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for cervical radiculopathy/myelopathy of 
the right upper extremity

The veteran contends that she has experienced pain, tingling 
and numbness in her right arm and hand since her injury while 
on inactive duty training in September 1994.  Alternatively, 
she argues that she developed cervical radiculopathy 
secondary to her service-connected residuals of cervical 
spine injury.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection may be 
established for any disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303.

Also, disability which is proximately due to or is the result 
of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310; secondary service 
connection can be granted for disability to the extent that 
it is chronically made worse/aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Service medical records show that on September 18, 1994, 
while on inactive duty training, the veteran was pinned 
between 2 vehicles and sustained an injury to her neck.  The 
records at the time of the accident disclose that the veteran 
complained of pain in the right forearm and 4th/5th digits of 
the right hand.  The diagnosis was musculoskeletal pain.  
Service medical records contain no evidence of diagnoses of 
any neurological disability of the right upper extremity.

On VA examination in December 1994, the veteran reported that 
she had difficulty using the right arm and hand for about 15 
minutes following the September 1994 accident, but she had no 
further problems with the function of the right extremity 
since that time.  On motor evaluation, there was no evidence 
of weakness or atrophy in the arms, coordination testing was 
performed well, and reflexes were 1+ in the biceps, triceps, 
and brachioradialis.  Sensory testing revealed normal 
sensation to pinprick over the hands.  The diagnoses included 
history of hairline fracture to the cervical vertebrae with 
no neurological deficits noted.

VA medical and physical therapy records from July 1995 to 
July 1997 show complaints of intermittent numbness and 
tingling of the right upper extremity, relieved by physical 
therapy exercises, and recurring when the veteran returned to 
work.  A November 1995 EMG nerve conduction study of the 
right upper extremity revealed normal findings with no 
electrodiagnostic evidence for radiculopathy, neuropathy, or 
nerve entrapment of the muscles or nerves of the right upper 
extremity.


On VA examination in October 1997, the impression was 
musculoskeletal neck pain with decreased range of motion of 
the cervical spine but no objective neurological deficit at 
this time.
  
Private chiropractic records dated from May to June 1998 show 
no complaints or treatment for the right upper extremity.

During a June 1998 VA examination, the veteran reported that 
she temporarily lost feeling in the right arm after the 
September 1994 accident.  She complained of sensations of 
coldness and numbness down her right extremity with tingling 
in the major fingers and numbness in the ring and small 
finger.  On evaluation, the examiner noted that the sensory 
examination was difficult to interpret as there were 
scattered areas of hypalgesia and hypesthesia elicited along 
the entire length of the right upper extremity.  However, the 
examiner stated that he was unable to outline any clear-cut 
dermatome or peripheral nerve distribution.  Reflexes were 2+ 
at periosteal, radial, biceps, and triceps in both upper 
extremities.  X-rays of the cervical spine were normal.  The 
impression included intermittent radiculitis of the right 
upper extremity, C6-7.

In a September 1998 private examination, the veteran reported 
paresthesias of the right upper extremity, ulnar side elbow 
to 5th finger.  Diagnoses included neck pain associated with 
headaches and radiculopathy and paresthesias of T1 and C8, 
ulnar nerve; it was noted, however, that the veteran's old 
records were needed for review.

On VA examination in April 1999, the veteran complained of 
intermittent numbness of her right arm since the 1994 
accident.  The examiner noted that initially the veteran 
described the numbness as involving the brachium of the right 
arm extending from the axilla to the elbow; however, later 
the veteran described the numbness as extending to the 5th 
digit of her right hand.  The examiner noted that the 
November 1995 EMG/nerve conduction study of the right upper 
extremity and June 1998 cervical spine x-rays were normal.  
On motor evaluation, strength and muscle tone of all 
extremities were normal.  On sensory examination, touch and 
proprioception were intact in all extremities.  However, on 
pinprick touch and sensation, the examiner noted that the 
veteran inconsistently reported inability to sense pinprick 
over the 5th digits of both hands, at times reporting normal 
sensations. Reflexes were 2+ in biceps and triceps.  The 
impression included no objective evidence of cervical 
radiculopathy or cervical myelopathy on this examination.

VA examination reports dated in June 2000 and September 2001 
reveal the same findings and impression.  Both reports note 
the veteran's continued complaints of intermittent tingling 
of the 5th digit of the right hand lasting only a few 
minutes.  In both examinations, the examiner stated that the 
veteran did not clearly describe any radicular pain or 
paresthesias at this time.  On neurological examination, 
strength and muscle tone were within normal limits in all 
extremities.  Pain and touch sensation was intact in all 
extremities and bicep and triceps reflexes were 2+ and 
symmetrical.  The impression included chronic neck pain with 
no objective clinical evidence of cervical radiculopathy or 
myelopathy.

On VA examination in March 2004 and December 2004, the 
neurological examination was described as within normal 
limits.  She had no evidence of radiculopathy in March 2004, 
although the examiner noted evidence of right ulnar 
neuropathy at the elbow.

A VA spine examiner in April 2006 indicated that the veteran 
reported that pain radiated from her neck to her 
interscapular area into both posterior shoulders, but that 
the clinical examination revealed no atrophy or deformity in 
the upper extremities, that her circumference measured 
equally right compared to left in the brachium and 
antebrachium, and that her objective neurologic examination 
was completely normal.   He did not diagnose cervical 
radiculopathy/myelopathy of the right upper extremity.  His 
diagnosis was chronic cervical sprain, post-traumatic, with 
C3, C4, C5, and C6 disc disease.  

The Board notes that the only diagnosis of radiculopathy of 
record is contained in the September 1998 private 
examination, in which the examiner noted that the old records 
were needed for review.  Thus, it appears this diagnosis was 
based on the history provided by the veteran.  The reliance 
of the VA physician on the history that the veteran provided 
does not transform that history into medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, the 
veteran is competent as a lay person to report that on which 
she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, she is not competent to offer 
medical opinion as to cause or etiology of the claimed 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

While a VA examiner diagnosed intermittent radiculitis in 
June 1998, he noted that the sensory examination was 
difficult and that he was unable to outline any clear-cut 
dermatome or peripheral nerve distribution.  The complaints 
and findings of this examination are similar to those 
outlined in the October 1997, 1999, June 2000, and September 
2001 VA examinations.  In all of these examinations, there 
was no neuropathy diagnosed, and in the latter examination, 
the VA examiner determined that there was no objective 
clinical evidence of cervical radiculopathy or myelopathy.  
Comparing the examinations, the Board finds the examinations 
dated in October 1997, April 1999, June 2000, and September 
2001 to be more probative and persuasive.  These examinations 
contain complete review of the record as well as examination 
of the veteran.  It was noted that despite the veteran's 
complaints, the findings on examination in April 1999 were 
inconsistent and the June 2000 and September 2001 examination 
findings on sensation examinations were normal.  

Additionally, while the VA examiner in April 2006 diagnosed 
cervical spine disc disease, he did not diagnose cervical 
radiculopathy/myelopathy of the right upper extremity.  The 
neurological examination of the upper extremities was normal.  
There was no atrophy and circumferences were equal in the 
brachium and antebrachium.  The normal findings are probative 
and the examiner had been asked to identify the objective 
findings attributable to the service-connected cervical spine 
disability.  This examination report, too, fails to show 
radiculopathy or myelopathy of the veteran's right upper 
extremity and instead shows a normal neurological examination 
of the veteran's upper extremities.

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for cervical radiculopathy or cervical myelopathy 
of the right upper extremity either on a direct basis or as 
secondary to the veteran's service-connected residuals of 
cervical spine injury.  The Board finds that the 
preponderance of the evidence indicates that the veteran does 
not have cervical radiculopathy or cervical myelopathy of the 
right upper extremity.  Service connection is warranted for a 
"[d]isability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . .." 38 U.S.C.A. § 1110 (West 2002).  In the absence 
of proof of a current disease or injury, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Accordingly, the preponderance of the evidence is against the 
claim for service connection for cervical radiculopathy or 
cervical myelopathy of the right upper extremity.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Rating for post-traumatic headaches

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).

A May 1995 rating decision granted service connection for 
post-traumatic headaches on the basis of the INACDUTRA 1994 
motor vehicle accident resulting in a head injury.  A 30 
percent evaluation was assigned, effective from September 
1994.

In July 1996, the veteran filed her claim for increased 
evaluation for headaches.  At her May 1997 hearing, she 
testified that she experiences at least 2 migraines per month 
and the VA physician increased her medication.

A September 1996 VA examination report noted that the veteran 
complained of mild occipital headache on a daily basis with 
more severe headaches occurring once per month.  With the 
more severe headaches, she described a tight throbbing 
feeling, photophobia and phonophobia, and reported that she 
was incapacitated for 3 days.  The diagnoses included 
superimposed migraine occurring once time per month with 3-
day incapacitation.  VA medical records from 1995 to 1997 
show multiple complaints of severe headaches with nausea with 
a recent increase in medication.  At an October 1997 VA 
examination, the veteran reported she experienced a constant 
mild occipital dull ache daily, but that superimposed on this 
were more severe headaches that occur about 3 times per 
month.  The severe headaches consist of a tight throbbing 
pain with photophobia and phonophobia and that she was 
incapacitated for 2 to 3 days with these headaches.  The 
impression included chronic muscle tension type headaches 
with superimposed migraine, which are post-traumatic.

In a November 1997 decision, the RO increased the rating for 
post-traumatic headaches to 50 percent disabling from the 
date of the veteran's July 1996 claim.

On VA examination in April 1999, the veteran complained of 
two types of headaches.  The first consists of a dull ache in 
the posterior cervical and bioccipital area and was present 
constantly, but was not incapacitating.  The second is more 
severe, occurring 2 to 3 times per week, located in the 
bilateral occipital areas and consisted of throbbing pain 
with photophobia, phonophobia, nausea, and occasional 
vomiting.  According to the veteran, approximately 2/3 of 
these were incapacitating and last 2 to 3 hours.  The 
diagnosis included superimposed migraine headaches.


In August 1999, the RO granted a total disability evaluation 
based on individual unemployability.

At a June 2000 VA examination, the veteran complained of 
severe headaches occurring 3 times per week with throbbing 
pain, photophobia, phonophobia, nausea, and vomiting.  She 
stated that about 60 percent of these headaches are currently 
prostrating.  The impression was superimposed migraine 
headaches.

Similarly, in the December 2004 VA examination, the veteran 
described two different types of headaches.  One was dull and 
diffuse.  The other occurred two to three times per week, and 
was described as throbbing, accompanied by nausea, 
photophobia, and phonophobia.  The diagnosis was 
posttraumatic chronic daily muscle tension type headaches 
with superimposed migraine type headaches occurring two or 
three times per week.

The RO has evaluated the veteran's headaches at the 50 
percent rate under 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2001).  Under Diagnostic Code 8100, a 50 percent evaluation 
is warranted in cases of migraine with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability. This is the maximum 
evaluation available under this diagnostic code.  The Board 
observes that the veteran's headache disorder arose from the 
head and neck injury she sustained during INACDUTRA in 
September 1994.  In considering whether the veteran is 
ratable under any of the other rating criteria, the Board 
notes that the veteran has not subjectively complained of 
such symptoms as seizures or facial nerve paralysis, and 
neurological evaluations performed on VA examinations have 
not been indicative of any neurological disorders beyond 
headaches.  Rather, these evaluations have been essentially 
within normal limits.

As the veteran's post-traumatic headaches resulting from a 
neck and head injury have not been shown to encompass organic 
neurological symptomatology beyond frequent headaches, for 
which the maximum evaluation of 50 percent has already been 
assigned, the Board finds no basis for a higher schedular 
evaluation.  


Additionally, the record does not support a referral for an 
extraschedular evaluation for post-traumatic headaches.  An 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization rendering impractical the 
application of the regular schedular standards is not 
demonstrated.  38 C.F.R. § 3.321(b)(1).

Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not 
applicable in this case.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  VA provided the 
requisite notification in February 2004, September 2005, and 
March 2006 RO letters.  The RO also provided the veteran with 
the provisions of 38 C.F.R. § 3.159 in the April 2006 
supplemental statement of the case.  The Board acknowledges 
that these notice documents were sent to the veteran after 
the decisions that are the basis for this appeal.  In this 
case, however, the unfavorable RO decisions that are the 
basis of this appeal were already decided - and appealed -- 
by the time the current section 5103(a) notice requirement 
was enacted in November 2000.  The Court acknowledged in 
Pelegrini v. Principi, 18 Vet. App. 112, at 120 (2004), that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process, which he has received in this case.  Notice was 
provided before the last supplemental statement of the case.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

The veteran was notified of effective dates for original 
claim ratings, increased ratings and degrees of disability in 
April 2006.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  While this was after the initial adjudication, it 
cured any notice and assistance deficiencies concerning 
effective date and/or degree of disability.  An additional 60 
day opportunity was given to the veteran to submit evidence 
to the RO in April 2006, before transfer of the case to the 
Board.  The claim for service connection for headaches has 
been substantiated, and the claim for service connection for 
cervical radiculopathy or myelopathy has been denied, so that 
the degree of disability and the effective date are not at 
issue.  Consequently, there is no prejudice to the veteran in 
the timing of this notice.

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA secured the veteran's service 
medical records, her VA clinical records, Social Security 
Administration records, and private medical records.  VA 
examinations were conducted in 1994, 1997, 1998, 1999, 2000, 
2001, 2004, and 2006.  The veteran has not identified any 
additional relevant medical evidence.  Moreover, the veteran 
appeared at several hearings before hearing officers at the 
RO.  VA has satisfied its assistance duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.




ORDER

Service connection for cervical radiculopathy/myelopathy of 
the right upper extremity is denied.

An increased rating for post-traumatic headaches is denied.


REMAND

PTSD 

Records obtained from the Social Security Administration 
include a copy of a 1999 report from Patricia L. Griffen, Ph. 
D.  This report contains a diagnostic impression of PTSD and 
reports in its summary section that the veteran is suffering 
from emotional and psychological problems resulting from the 
accident in 1993.  It seems that the accident Dr. Griffen is 
referring to is the one which occurred while the veteran was 
on INACDUTRA in September 1994, as information reported about 
the accident described in her report correlates with 
information reported about the September 1994 accident in a 
September 1994 DA Form 2173.  

The veteran has claimed that she has PTSD due to the 
accident, and a VA examination has not been conducted.  In 
order for service connection for PTSD to be granted under 
38 C.F.R. § 3.304(f) (2006), there must be medical evidence 
diagnosing the condition in accordance with DSM-IV.  The 
provisions of 38 C.F.R. § 3.159 indicate, under the 
circumstances of the case, that a VA examination is 
necessary.  The evidence of record does not contain 
sufficient competent medical evidence to decide the claim and 
indicates that the veteran may have PTSD associated with her 
accident in service in 1993.  Accordingly, remand for an 
examination to determine whether the veteran has a DSM-IV 
diagnosis of PTSD, related to her accident in 1993, is 
necessary.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).

Residuals of cervical spine injury with degenerative changes

The Board's August 2005 remand ordered the RO to readjudicate 
the issue of whether a higher rating than 20 percent is 
warranted for this disability effective from September 26, 
2003, and to issue a supplemental statement of the case 
addressing the veteran's claim with respect to the rating 
assigned for her cervical spine disability in light of the 
then-recent amendment to the rating code pertaining to 
disabilities of the spine, effective from September 26, 2003.  
(Those at 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  This has 
not been done.  Consequently, remand is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  A psychiatric examination should be 
conducted to determine whether the 
veteran meets the DSM-IV criteria for a 
diagnosis of PTSD based upon the 
accident that occurred during INACDUTRA 
in September 1994.  The examiner should 
review the veteran's claims folder, 
examine her, and render an opinion with 
reasons as to whether a DSM-IV 
diagnosis of PTSD, related to the 
September 1994 accident, is warranted.  
The claims folder should be made 
available to the examiner.   

2.  Thereafter, the RO should again 
consider the claim for service connection 
for PTSD and the veteran's cervical spine 
rating claim - the latter under the 
changes to 38 C.F.R. § 4.71a, which 
concern rating diseases and injuries of 
the spine effective from September 26, 
2003 - in light of evidence of record.  
If the benefits sought on appeal remain 
denied, the veteran and her 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
should address the veteran's claim with 
respect to the rating assigned for her 
cervical spine disability in light of the 
changes to the rating code pertaining to 
disabilities of the spine, effective 
September 26, 2003.  See 68 Fed. Reg. 
51454-51458 (Aug. 27, 2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


